1.	Claims 1-20 are allowed.

                                                EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by attorney David J. Baltazar (Reg no. 53,964) in an interview conducted on March 15th, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37
CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no
later than the payment of the issue fee.

Listing of Claims:
1. (Currently Amended) A method of issuing a requested number of ownership tokens of a decentralized investment fund operating on a shared ledger of a blockchain network, the method comprising: 
broadcasting a token sale transaction as a smart contract on the blockchain network from a wallet address associated with at least one entity of the fund; and 
calling a plurality of functions of the smart contract including: 
calling a receiving function of the smart contract that includes receiving a purchase request from a candidate purchaser for the requested number of ownership 
calling a determining function of the smart that includes determining whether the candidate purchaser satisfies an investment accreditation condition based at least in part on the account on the shared ledger including determining receipt of a payment of capital based on the requested number of tokens into the fund from the candidate purchaser and determining at least one of: (i) digital asset funds held by the account of the candidate purchaser exceeding a minimum; and (ii) minimum income received over a defined period of time; 
calling an issuing function of the smart contract when the determining function determines that the candidate purchaser satisfies the investment accreditation that includes transferring the requested number of tokens to the account on the shared ledger and identifying the candidate purchaser as a token holder; and 
 calling a disseminating function of the smart contract that includes outputting a fund document on the shared ledger 
symmetrically encrypting the fund document with a symmetric key that yields an encrypted operating document that is only unlockable with the symmetric key, the symmetrically encrypting implemented by at least one processing system; 

asymmetrically encrypting a copy of the symmetric key using a public  key corresponding to the wallet address on the shared ledger to define a unique encrypted key for the token holder which decrypts using the private key corresponding to the wallet address on the shared ledger, the asymmetrically encrypting implemented by the at least one processing system; and
writing the encrypted symmetric key and the unique encrypted key to   the shared ledger for unlocking s
2. (Previously Presented) The method of claim 1, wherein the determining digital asset funds held by the account of the candidate purchaser exceeding a minimum includes determining cryptographic proof of ownership of a spendable digital asset, the value of the spendable digital asset exceeding a minimum investment accreditation wealth requirement.
3. (Previously Presented) The method of claim 2, wherein the determining function includes determining function includes determining that the spendable digital asset has been unspent for longer than a minimum wealth ownership period of time. 		4. (Previously Presented) The method of claim 1, wherein the determining function includes determining cryptographic proof of ownership of a payment 
5. (Previously Presented) The method of claim 1, wherein the determining function includes determining receipt of a cryptographically signed digital message associated with the account on the shared ledger, the digital message attesting that the investment accreditation is satisfied with respect to the purchase request.
6. (Previously Presented) The method of claim 1, further comprising calling a dividend payment function of the smart contract that includes payment of a dividend in an asset tracked on a different shared ledger from the shared ledger of the blockchain network.
7. (Previously Presented) The method of claim 6, wherein calling the dividend function includes receiving a request to change in a dividend payment preference including one or more digital assets; broadcasting an approval transaction recording the dividend payment preference on the shared ledger of the blockchain network; and broadcasting a dividend transaction to the contract on the shared ledger of the blockchain network; and executing a dividend payout to the owner of the account on the shared ledger of the blockchain network according to the dividend payment preference.
8. (Previously Presented) The method of claim 7, wherein the dividend payment preference includes at least one digital asset not tracked on the shared ledger of the blockchain network.
	9. (Previously Presented) The method of claim 8, wherein the dividend payout includes the at least one digital asset not tracked on the shared ledger of the blockchain network, the dividend payout being made according to a cross-chain bridge.
10. (Previously Presented) The method of claim 8, wherein the dividend payout includes payment in a stabletoken tracked on the shared ledger of the blockchain network, the stabletoken being pegged to a value of the at least one digital asset not tracked on the shared ledger.
11. (Previously Presented) The method of claim 8, wherein the dividend payout includes the at least one digital asset not tracked on the shared ledger of the blockchain network, the dividend payout being made according to an inter-chain relay.
12. (Previously Presented) The method of claim 8, wherein the dividend payout of the at least one digital asset not tracked on the shared ledger of the blockchain network, is verified by the contract as paid according to an simplified payment verification contract on the shared ledger, the simplified payment verification contract including block headers and a subset of transactions associated with the digital asset not tracked on the shared ledger.
13. (Currently Amended) The method of claim 7, wherein the dividend payment preference includes a maximum amount of price slippage with respect to the one or more digital assets.
14. (Currently Amended) The method of claim 7, wherein the dividend payment preference includes a market for obtaining the one or more digital assets.
15. (Previously Presented) The method of claim 7, wherein the determining operation is based at least in part on a state of the shared ledger.
16. (Previously Presented) The method of claim 7, wherein the payment preference includes a timeout period and at least one fallback digital asset.
17. (Currently Amended) The method of claim 1, wherein calling the disseminating function includes 
18. (Previously Presented) The method of claim 17, wherein the transmitting operation includes writing the double-encrypted key to the shared ledger.
19. (Previously Presented) The method of claim 17, wherein the transmitting operation includes a blockchain whisper message.
20. (Previously Presented) The method of claim 17, wherein the fund document is a set of copies of the fund document, each copy of the fund document including a unique token owner identifier.

                              REASONS FOR ALLOWANCE
The instant application is directed to a method that includes steps for a decentralized investment fund operates according to consensus code on a shared ledger and raises capital by issuing ownership tokens on the shared ledger. The decentralized investment fund may hold digital assets in the consensus code and distribute profits to the token owners according to each owner's dividend preference. A token owner's dividend preference can include digital assets tracked by a different shared ledger, stabletoken digital assets pegged to the value of a digital asset, and cross-chain digital asset swaps. Token issuance may include a proof of accreditation requirement based on cryptographic proof on a shared ledger. The decentralized investment fund may distribute fund documents to the token holders by encrypting the document, first with a symmetric key common to all token holders, and second with an asymmetric key unique to each token holders and based on the token’s holder's known public address on the shared ledger. 
None of the prior art teaches or renders obvious, “calling a determining function of the smart that includes determining whether the candidate purchaser satisfies an investment accreditation condition based at least in part on the account on the shared ledger including determining receipt of a payment of capital based on the requested number of tokens into the fund from the candidate purchaser and determining at least one of: (i) digital asset funds held by the account of the candidate purchaser exceeding a minimum; and (ii) Minimum income received over a defined period of  time; calling a disseminating function of the smart contract that includes: outputting a fund document on the shared ledger that yields an encrypted operating document that is only unlockable with the symmetric key, the symmetrically encrypting implemented by at least one processing system; writing the encrypted operating document on the shared ledger; asymmetrically encrypting a copy of the symmetric key using a public key corresponding to the wallet address  on the shared ledger  to define a unique encrypted key for the token holder which decrypts using the private key corresponding to the wallet address on the shared ledger, the asymmetrically encrypting implemented by the at least one processing system; and writing the encrypted copy of the symmetric key and the unique encrypted key to the shared ledger  for unlocking s

The closest prior art of record are:
1) US 2017/0011460 to Molinari, discloses, “The present invention relates to a securities trading system that utilizes a distributed blockchain ledger to conduct security transactions. Users are provided with cryptographic wallets that enable the users to access a peer-to-peer network of computing nodes on which the distributed blockchain ledger is managed. The securities made available through the network may be stored directly on the blockchain ledger itself. Smart contracts may be utilized to transfer the securities among the users and to verify that all transactions are in compliance with applicable regulatory rules and other restrictions.”

2) US Patent 10,699,340 to Gordon III et al, discloses, “Systems and methods for offering and purchasing tokenized securities on a blockchain platform meeting current and future federal, state, and offering and holding entity rules and regulations. Tokenized securities purchased during or after the tokenized securities offering are tradable on a secondary market. The server computer of the tokenized securities provides an automated transfer capability for tokenized securities holders.
3)    US 2014/0108277  to Dresner et al, discloses, “A web based computerized system and method for verifying accredited investor status, includes a server capable of receiving data related to an investor or prospective investor. The server has software configured to determine, using analytic algorithms, whether, from the data, an investor or prospective investor is a natural person, and if so whether the investor or prospective investor meets the income and/or asset value thresholds in order to qualify as an accredited investor. If the system determines that the investor or prospective investor is not a natural person, the software is further configured to determine whether the investor or prospective investor, based on the received data, is an entity that qualifies as an accredited investor by the nature of the investor or prospective investor.

REASO NS FOR PATENT ELIGIBLITY
The claims recite an abstract idea of steps for issuing a decentralized fund ownership token. The claimed concept falls into the category of organizing human activity, specifically a commercial interaction.                                                                              
Under Step 2A prong 2, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.
The claims recite, “symmetrically encrypting the fund document with a symmetric key that yields an encrypted operating document that is only unlockable with the symmetric key, the symmetrically encrypting implemented by at least one processing system; asymmetrically encrypting a copy of the symmetric key using a public key corresponding to the wallet address  on the shared ledger  to define a unique encrypted key for the token holder which decrypts using the private key corresponding to the wallet address on the shared ledger, the asymmetrically encrypting implemented by the at least one processing system; and writing the encrypted copy of the symmetric key and the unique encrypted key to the shared ledger  for unlocking s
These are meaningful limitations that as an ordered combination that are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application. 
Further, as an ordered combination, the claims are also not well-understood, routine or conventional. For the reasons stated above, the claims 1-20 are directed to patent eligible subject matter.
                                                                     CONCLUSION	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/11/2022